Citation Nr: 0739875	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  

2.  Entitlement to service connection for prostate cancer, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in February 1978 with 
more than twenty years of active service.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran withdrew the issue of service connection for a 
heart disorder in May 2006.  38 C.F.R. § 20.204 (2007).  The 
issues are therefore limited to those reflected on the title 
page.  


FINDINGS OF FACT

1.  Service personnel records document that veteran served in 
Korea, including from May 1969 to August 1971 with Company A 
of the 51st Signal Battalion.  

2.  The Department of Defense has notified VA that Agent 
Orange was used in Korea along the demilitarized zone (DMZ) 
from April 1968 to July 1969.  Units in the area which was 
sprayed included the Signal troops who were supplied as 
support personnel.  

2.  The veteran's records of treatment from Wilford Hall 
Medical Center, include May 2002 diagnosis of adenocarcinoma 
of the prostate, and diagnoses and treatment for diabetes 
mellitus, Type II.  


CONCLUSIONS OF LAW

1.  Service incurrence of diabetes mellitus II may be 
presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

2.  Service incurrence of prostate cancer may be presumed.  
38 U.S.C.A. §§ 1110, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has resolved the claim favorably, there can be no 
prejudice due to any defect associated with VA compliance 
with the duties to notify or to assist, therefore, no further 
discussion as to this matter is required.  

Relevant Laws and Regulations.  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e)(2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2007).

Factual Background and Analysis.  As the claims folder 
includes evidence demonstrating current diagnoses of both 
diabetes mellitus, Type II and prostate cancer, the pivotal 
question is whether the veteran was exposed to Agent Orange 
in service.  

Service personnel records document the veteran served in 
Korea on multiple tours of duty, including from May 1969 to 
August 1971 with Company A of the 51st Signal Battalion.  

In January 2003, the Chief Office for Public Health and 
Environmental Hazards of VA received notice from the 
Assistant Secretary of the Department of Defense (DOD) that 
an inventory of documents which contained brief descriptions 
of records of herbicide orange operations and geographic 
locations was being forwarded to U.S. Army Center for Unit 
Records Research [ now designated as the Joint Services 
Records Research Center (JSRRC)].  In March 2003, VA sent out 
a Veteran Service Manager Call entitled Agent Orange Outside 
of Vietnam.  It noted that Agent Orange had been used in 
Korea along the DMZ.  DOD had confirmed that Agent Orange was 
used in Korea from April 1968 through July 1969 along the 
DMZ.  Records indicate the effects of spraying were sometimes 
observed as far as 200 meters down wind.  Units in the area 
during the period included "Signal" troops supplied as 
support personnel.  

The veteran in May 2006 submitted a statement from a fellow 
soldier who corroborates that his duties included providing 
support for meetings in the DMZ.  These duties included 
running cable from there to the south and retrieving it each 
evening when the meetings were over.  

The veteran appeared and gave testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in November 
2007.  He stated that his duties included providing 
communications support for meetings at one of the missions in 
the DMZ, in Pyongyang.  This included providing cable between 
telephone exchanges to that area.  (T-1,2,3,4,5)

The Board has concluded that although the veteran was not 
assigned to one of the specific units identified as stationed 
in the area, he did supply support to one of those units 
which required his presence in the area sprayed with Agent 
Orange.  The March 2003 communication to Veteran Service 
Center Managers lists not only units in the area but lists 
"Field Artillery, Signal and Engineer Troops" who were 
supplied as support personnel.  At his hearing before 
Decision Review Officer at the RO in May 2006 the veteran 
testified he served in support of the 7th Division.  The 
March 2003 communication specifically lists the 7th Infantry 
Division as being among those in the area during the use of 
herbicides.  

In an analogous situation, in Suozzi v. Brown, 10 Vet App. 
124, 128 (2002) it was held that it was sufficient that a 
veteran's unit records corroborated his testimony and 
statements as to his whereabouts and that corroboration of 
every single detail including the veteran's personnel 
participation was not required.  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002).  The evidence 
satisfactorily demonstrates the veteran was in the area of 
Korea in which herbicides were sprayed and present during the 
period when spraying of Agent Orange occurred.  

As the evidence supports a finding that the veteran was 
exposed to Agent Orange in service, the presumptive service 
connection provisions of the regulation are applicable.  
38 C.F.R. §§ 3.307 and 3.309 (2007).  Service connection for 
diabetes mellitus, Type II and prostate cancer is warranted 
based on application of the regulations providing presumptive 
service connection based on exposure to Agent Orange in 
service.  

ORDER

Service connection for diabetes mellitus is granted.  

Service connection for prostate cancer is granted.  

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


